         Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  MERRIMACK MUTUAL FIRE INSURANCE
  COMPANY a/s/o The Keller Family Trust,                          No. 3:20-cv-546 (MPS)
         Plaintiff,
         v.
  NEW WIDETECH INDUSTRIES CO. LTD,
         Defendant.

                                    SCHEDULING ORDER

       Upon consideration of the parties’ Rule 26(f) Report (ECF No. 12), the Court orders that

the deadlines set forth below shall apply. The parties’ Rule 26(f) Report is hereby adopted unless

otherwise stated.

           •   Within 2 days of the date Defendant receives proof of service on any prospective
               third party defendants, it should file such proof on the docket.

           •   Initial disclosures shall by served by January 15, 2021.

           •   The plaintiff is allowed until July 23, 2021 to file motions to join additional parties
               or amend the pleadings. The defendant is allowed until September 1, 2021 to file
               motions to join additional parties and to file a response to any amended complaint.

           •   All fact and expert discovery will be completed (not propounded) by April 29,
               2022. Discovery will not be phased.

           •   A damages analysis will be provided by any party who has a claim or counter claim
               for damages by March 1, 2021.

           •   The parties’ expert reports on any issues on which they bear the burden of proof
               will be due December 3, 2021. Depositions of such experts will be completed by
               February 11, 2022.

           •   The parties’ expert reports on any issues on which they do not bear the burden of
               proof will be due February 18, 2022. Depositions of such experts will be
               completed by April 29, 2022.

           •   Dispositive motions are due May 27, 2022. The parties shall file response and reply
               briefs within the time limits set forth in the Local Rules of Civil Procedure.


                                                 1
          Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 2 of 9




            •   The Joint Trial Memorandum is due July 15, 2022, or 30 days from the Court’s
                ruling on dispositive motions if any are filed, whichever is later.

            •   The case will be ready for trial by August 1, 2022, or 15 days from submission of
                the Joint Trial Memorandum, whichever is later.

            •   In addition, a Telephonic Status Conference will be held on September 14, 2021
                at 4:30 p.m.; the Court will provide the parties with the dial-in information. The
                parties will file a joint status report by September 7, 2021.

         Finally, the parties are responsible for following the appended instructions regarding

(1) joint status reports, (2) discovery disputes, and (3) the joint trial memorandum, all of which

the Court hereby incorporates as part of this Scheduling Order.



                                              IT IS SO ORDERED.

                                                         /s/
                                              Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                January 13, 2021




                                                 2
          Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 3 of 9




I.      INSTRUCTIONS FOR STATUS REPORTS

        On or before the deadline assigned by the Scheduling Order, the parties shall file with the

Clerk’s Office, with certification copies sent to all counsel of record, an original joint status report,

stating the following:

        (a) The status of the case, describing the status of discovery and identifying any pending
            motions and any circumstances potentially interfering with the parties’ compliance
            with the scheduling order;

        (b) Interest in referral for settlement purposes to a United States Magistrate Judge or to the
            District’s special masters program;

        (c) Whether the parties will consent to a trial before a magistrate judge; and

        (d) The estimated length of trial.

No status reports will be accepted via facsimile.




                                                   3
         Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 4 of 9




II.    INSTRUCTIONS FOR DISCOVERY DISPUTES

       All discovery issues should be resolved in good faith by counsel in accordance with their

obligations to the Court under the Federal Rules of Civil Procedure and the District’s Local Rules.

Before filing any motion relating to discovery, the parties are required to comply with the

following requirements:

1.     Counsel for parties to discovery disputes must jointly contact Judge Shea’s Chambers by
       telephone to notify the Court that a dispute exists and provide a brief oral description of
       the nature of the dispute. Except in extraordinary circumstances, Chambers staff will not
       entertain such a communication unless counsel for all parties to the discovery dispute are
       on the telephone when the call is made to Chambers.

2.     Within three (3) days of counsel contacting Chambers to notify the Court of the existence
       of a dispute, each party must provide Chambers via e-mail with a written submission
       summarizing the nature of the dispute and briefly explaining its position. The written
       submission shall take the form of a letter and shall be no more than two pages in length.
       All such communications must be copied to opposing counsel and must include the
       certification discussed in paragraph 6 below.

3.     If the dispute involves a written interrogatory, request for production, request for
       admission, deposition notice and/or subpoena (the “discovery request”), counsel for the
       party who served the discovery request at issue will, along with the written submission,
       provide Chambers via e-mail with a copy of the particular discovery request at issue and
       the opposing party’s written response to that particular request. Judge Shea does not need
       the entire discovery request and response but requires only the particular portions of the
       discovery request and response at issue.

4.     Other than the written submission and any discovery requests and responses at issue, Judge
       Shea does not require, and does not want, counsel for the parties to provide him with any
       briefs, documents, deposition transcripts, correspondence or written argume nt regarding
       the discovery issue in dispute.

5.     Following a review of the written submission and any discovery requests and responses at
       issue, the Court will determine whether additional steps, such as a telephonic conference
       with the Court or additional briefing, are necessary for the Court to resolve the discovery
       dispute. In some cases, the Court may determine that no additional input is needed and
       issue an order based only on the letters and relevant discovery requests and objections
       submitted by the parties. Any such order will reflect the input received from the parties
       and will allow the parties to docket the materials submitted if they wish to preserve the
       record on particular points.




                                                4
       Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 5 of 9




6.   Before contacting Chambers to notify the Court of a discovery dispute, counsel for parties
     to any discovery dispute are required by Rule 37(a)(1) of the Federal Rules of Civil
     Procedure and Local Rule 37(a) to have conferred with one another and to have made a
     good faith effort to eliminate or reduce the area of controversy. All discovery issues should
     be resolved in good faith by counsel in accordance with their obligations to the Court under
     the Federal Rules of Civil Procedure and the District’s Local Rules. Judge Shea interprets
     the good faith conference obligation of the Federal Rules and Local Rules to require
     counsel to confer either face-to-face or by telephone; exchanges of correspondence are not
     sufficient in and of themselves to satisfy counsel’s good faith conference obligations. All
     written submissions describing the nature of the dispute submitted to the Court must
     include a written certification by each party that they have complied with their good
     faith conference obligations under the Federal Rules and Local Rules.

7.   Before notifying the Court of a discovery dispute, counsel for all parties to a discovery
     dispute must also agree upon the issues that they intend to raise with Judge Shea and inform
     Chambers of those issues at the time of the notification. If the parties cannot in good faith
     agree upon the issues to be raised with Judge Shea, they shall so notify Chambers.

8.   Should the Court schedule a telephonic conference to discuss the dispute with the parties,
     counsel should agree in advance on which party will be responsible for initiatin g the
     telephonic discovery conference. Counsel should not contact Judge Shea’s Chambers until
     counsel for all parties to the discovery dispute are on the telephone. Failure to participate
     in a scheduled telephonic discovery conference may result in the imposition of sanctions.

9.   Should the Court issue any order following the telephonic conference, the party against
     whom the order is directed shall comply within 14 days pursuant to Local Rule 37(d),
     unless otherwise ordered by the Court.




                                              5
         Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 6 of 9




III.   JOINT TRIAL MEMORANDUM INSTRUCTIONS

       The parties shall confer and shall jointly prepare and submit for the Court’s approval a
Joint Trial Memorandum in compliance with the District’s Standing Order Regarding Trial
Memoranda in Civil Cases as modified in these instructions. In addition to filing an original of
the Joint Trial Memorandum with the Clerk of the Court, counsel shall also provide
Chambers with a courtesy copy of the Joint Trial Memorandum and all attachments, both
in hard copy and as an electronic file compatible with Microsoft Word, sent to Chambers via
e-mail or saved on a CD-ROM. The Joint Trial Memorandum is intended to be a jointly prepared
document. Therefore, these Instructions are not satisfied by stapling together trial memoranda
prepared separately by counsel for each party.

       The Joint Trial Memorandum shall contain the following information:

1.     TRIAL COUNSEL: Counsel shall list the names, addresses, telephone numbers, fax
       numbers and e-mail addresses of the attorney(s) who will try the case. Trial counsel must
       attend the Final Pretrial Conference, unless excused in advance by the Court.

2.     JURISDICTION: Counsel shall set forth the basis for federal jurisdiction.

3.     JURY/NON-JURY: Counsel shall state whether the case is to be tried to a jury or to the
       Court.

4.     LENGTH OF TRIAL: Counsel shall set forth a realistic estimate of trial days required
       based on the expected length of testimony for each witness on both direct and cross -
       examination.

5.     FURTHER PROCEEDINGS:              Specify, with reasons, the necessity of any further
       proceedings prior to trial.

6.     NATURE OF CASE: Counsel for both parties shall separately state the nature of each
       cause of action and the relief sought. If appropriate, state the nature of any cross-claims,
       counterclaims and/or affirmative defenses.

7.     TRIAL BY MAGISTRATE JUDGE: Counsel shall indicate whether they have agreed to
       a trial by a Magistrate Judge and if so, file signed consent forms providing for any appeal
       to be heard directly by the Court of Appeals.

8.     EVIDENCE: Prior to preparing and submitting the Joint Trial Memorandum,
       counsel are required to exchange lists of proposed witnesses, exhibits and deposition
       transcripts to enable counsel for each party to state in the Joint Trial Memorandum
       whether they object to any proposed witness, exhibit or transcript.

           a. Witnesses: Counsel shall set forth the names and addresses of each witness to be
              called at trial, including a brief summary of the anticipated testimony and the
              expected duration of the witness’s testimony. Counsel shall indicate which


                                                6
Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 7 of 9




    witnesses are likely to testify and which witnesses will be called only if the need
    arises. For each expert witness, set forth the opinion to be expressed, a brief
    summary of the basis of the opinion and a list of the materials on which the witness
    intends to rely. Also state the area of the witness’s expertise and attach a copy of
    the expert’s report and a curriculum vitae, if available.

    Any objection to the admissibility of the testimony of any witness must be stated
    in this section of the Joint Trial Memorandum, along with a brief statement of the
    grounds and authority supporting the objection as well as a brief statement from the
    proponent of the witness regarding admissibility.

    NOTE: Witnesses not included in this list shall not be permitted to testify at
    trial, except for good cause shown. All listed witnesses will be permitted to
    testify unless there is an explicit objection stated to the witness’s testimony.

 b. Exhibits: Counsel shall attach a list of all exhibits—including a brief description of
    their contents—to be offered at trial, except for any exhibits used solely for
    impeachment. The parties shall mark all exhibits numerically with exhibit tags
    (which will be provided by the Clerk’s Office upon request) starting with Plaintiff’s
    Exhibit “1” and Defendant’s Exhibit “501.” Where there are multiple plaintiffs or
    defendants, counsel shall coordinate exhibit identification to ensure that exhibit
    numbers are not duplicated. Copies of the actual exhibits shall be exchanged no
    later than seven (7) days prior to submission of the Joint Trial Memorandum.
    Copies of all exhibits as to which there may be objections must be brought to
    the Final Pretrial Conference. Three (3) days before trial, counsel shall deliver
    to Judge Shea copies of all exhibits placed in a three-ring binder with a copy of the
    exhibit list at the front of the binder and with each exhibit separately tabbed, and
    shall deliver to the Courtroom Deputy the original set of exhibits along with an
    exhibit list.

    Any objection to the admissibility of any exhibit must be stated in this section of
    the Joint Trial Memorandum, along with a brief statement of the grounds and
    authority supporting the objection as well as a brief statement from the proponent
    of the exhibit regarding admissibility.

    NOTE: Exhibits not exchanged seven (7) days prior to submission of the Joint
    Trial Memorandum and exhibits not listed will not be admitted at trial, except
    for good cause shown and except for any exhibits admitted solely for
    impeachment. All listed exhibits shall be deemed admissible unless there is an
    explicit objection stated to the exhibit.

 c. Deposition Testimony: Counsel shall list each witness who is expected to testify by
    deposition at trial. Such list will include a designation by page references of the
    deposition transcript which each party proposes to read into evidence. Cros s-
    designations shall be listed as provided by Fed. R. Civ. P. 32(a)(6). The list shall
    include all objections to deposition designations. A marked -up version of the


                                      7
       Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 8 of 9




            deposition transcript should also be submitted along with the Joint Trial
            Memorandum (blue for plaintiff; red for defendant).

            NOTE: Objections not stated in the Joint Trial Memorandum will be deemed
            waived, except for good cause shown.

9.   STIPULATIONS AND PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
     LAW: Counsel for both parties shall confer in an effort to enter into a written stipulation
     of uncontroverted facts and into an agreed statement of the contested issues of fact and law.

        a. Bench Trial: Each party shall submit specific proposed findings of fact necessary
           to support a judgment in that party’s favor, identifying each witness and/or exhibit
           as to each factual conclusion. Each party shall also submit proposed conclusions of
           law, citing the legal authority that supports each claim or defense.

            Except by order of the Court, post-trial briefing will not be permitted. Any pre-
            trial memoranda which any party(ies) wish the Court to consider must be filed no
            later than seven (7) days prior to the date trial commences.

        b. Jury Trial: The stipulation of uncontroverted facts will be read to the jury, and no
           evidence shall be presented on the uncontested facts.

                 i. Proposed Voir Dire Questions: Counsel shall attach a list of questions to be
                    submitted to the jury panel as part of the Joint Trial Memoranda, with any
                    supplements no later than 24 hours before jury selection.

                ii. Proposed Jury Instructions: The parties shall meet and confer for the
                    purposes of preparing and filing jury instructions. Counsel shall attach
                    requests for jury instructions, citing relevant legal authority for each
                    proposed instruction. Counsel are not required to submit general jury
                    instructions which, for example, instruct the jury on its role, evidence in
                    general, witness credibility, etc. If any party objects to another party’s
                    proposed instruction, counsel must briefly state the nature of the objection
                    and the legal authority supporting the objection.

               iii. Proposed Verdict Form: Counsel shall meet and confer for the purposes of
                    preparing and filing a proposed verdict form and/or special interrogatories.
                    Counsel shall attach (and also include on the diskette) proposed verdict
                    forms and any proposed special interrogatories. If the parties are unable to
                    agree as to the appropriateness of a proposed form, counsel for the objecting
                    party must state the basis for the objection and provide an alternative
                    proposal (on a diskette).

               iv. Brief Description of Case and Parties: Counsel shall meet and confer and
                   agree upon a brief description of the case, the issues and the parties that the
                   Court can read to proposed jurors at the outset of jury selection.


                                              8
        Case 3:20-cv-00546-MPS Document 14 Filed 01/13/21 Page 9 of 9




10.   ANTICIPATED EVIDENTIARY PROBLEMS: Counsel shall list any evidentiary
      problems anticipated by any party, but counsel shall not file motions in limine with the
      Joint Trial Memorandum. Instead, counsel shall file motions in limine along with
      memoranda of law concerning any anticipated evidentiary problems, including any issues
      relating to the admissibility of expert testimony under Fed. R. Evid. 702–05 and the
      Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), line of cases, no later
      than 30 days before the first pretrial conference set by the Court. The Court will
      typically schedule the trial and the pretrial conference shortly after the filing of the Joint
      Trial Memorandum. All memoranda in opposition to any motion in limine must be filed
      no later than 15 days before the first pretrial conference set by the Court. Reply
      briefs shall not be filed in connection with motions in limine without obtaining
      permission in advance from the Court.

11.   COURTROOM TECHNOLOGY: Counsel shall specify what, if any, technology they
      intend to use during trial. For instance, if counsel intend to use an overhead projector,
      transparencies, Elmo, or to connect a laptop to display exhibits or other documents, they
      must specify as much in the Joint Trial Memorandum. Counsel may coordinate with the
      Courtroom Deputy to set up any technology in advance of trial.




                                                9
